DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 8-16 and 19-21 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,171,991 [Johnson] in view of Paul, Wolfgang. "Electromagnetic traps for charged and neutral particles." Reviews of modern physics 62.3 (1990): 531 [Paul].

Regarding Claim 1:
Johnson teaches a system comprising: 
a mass spectrometer (abstract) comprising a single ion trap (Fig. 1 (11)); and 
a central processing unit (CPU) (Fig. 1 (19)), and storage coupled to the CPU and storing instructions that when executed by the CPU (3:23-25, computers are understood by one of ordinary skill in the art to include a CPU and a memory) cause the system to apply to the single ion trap an alternating current (AC) frequency (Fig. 8- Ring RF, 6:60-7:1) and ramping a radio frequency (RF) signal in a reverse direction (Fig. 8- both Resonant excitation frequencies are reverse scanned; 6:65-7:1) in order to excite a precursor ion (claim 4) and eject a product ion in the single ion trap (claim 4).
However, Johnson does not explicitly state that the AC frequency is constant. Paul explains that trapping in a 3D trap, such as is practiced in Johnson, is dictated by the Mathieu parameters. Pg. 534-535, eq. 6. These factors are dependent upon AC voltage, DC voltage, and AC drive frequency. Eq. 6. Thus, with the scanned supplementary RF signals and constant drive AC frequency of Johnson, the most straightforward means for accomplishing the combined trapping and scanning of Johnson would be to maintain the constant voltage drive AC signal at a constant frequency. It would have been obvious to one of ordinary skill in the art before the Johnson. One would have been motivated to do since this would allow for precursor ion trapping.

Regarding Claim 2:
The modified invention of claim 1 teaches the system according to claim 1, wherein both the excitation of the precursor ion and the ejection of the product ion occur simultaneously (Johnson Claim 4).

Regarding Claim 3:
The modified invention of claim 1 teaches the system according to claim 1, wherein the excitation of the precursor ion occurs through application of at least two signals to the single ion trap (Johnson Fig. 8, claim 4). 

Regarding Claim 17:
The modified invention of claim 1 teaches the system according to claim 1, wherein the ion trap is selected from the group consisting of: a hyperbolic ion trap, a cylindrical ion trap, a linear ion trap, a rectilinear ion trap (Johnson Fig. 1, the 3D trap has hyperbolic surfaces, and thus is a hyperbolic ion trap).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Paul and further in view of US 6,469,298 [Ramsey].
 
Regarding Claim 18:
The modified invention of claim 1 teaches the system according to claim 1, but fails to teach that the mass spectrometer is a miniature mass spectrometer. Ramsey teaches making and using a miniature ion trap mass spectrometer (claim 1; 2:1-14). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature trap of Ramsey as the ion trap of  Johnson. One would have been motivated to do so since the trap of Ramsey combines the ability to handle small quantities of samples and reagents, like other small traps, while also offering improved spectral resolution relative to other small traps (Ramsey 1:23-37; 2:1-14). 


Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive. 
The rejections in view of Wang are withdrawn in light of the applicant’s amendments.
Applicant argues that Johnson fails to teach the claimed reverse ramping. This is not persuasive. Johnson Fig. 8 shows such ramping. 


Conclusion
                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881